Citation Nr: 1731181	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-43 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to service connection for a left shoulder disorder.

4. Entitlement to service connection for a right shoulder disorder.

5. Entitlement to service connection for a back disorder.

6. Entitlement to service connection for a neck disorder.

7. Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Gentry C. M. Hogan, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran has verified active duty in the United States Army from September 1962 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated December 2009 and January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in July 2016.  The transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Regarding all claims on appeal, remand is required to obtain Social Security Administration (SSA) records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159(c) (2016).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records, VA medical records, records from facilities with which the VA has contracted, and records from Federal agencies such as the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  At the Board hearing, the Veteran testified that he was awarded SSA disability payments starting around age 58 for chronic pain.  The claims folder does not indicate that any efforts were made to obtain SSA documents.  This must be done on remand.

Regarding the claims for a bilateral shoulder disorder, a back disorder, and a neck disorder, remand is required for examination. An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or recurrent symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including credible lay evidence of continuity of symptomatology).

Here, personnel records indicate the receipt of the parachutist's badge.  At the Board hearing, the Veteran testified that he had a partially-uncontrolled landing in service that resulted in him being injured and losing consciousness.  The Veteran testified that his knees, back, neck, and shoulders have hurt since that injury.  Accordingly, there are recurrent symptoms of current disabilities , an event in service, and an indication that they may be linked.

Regarding the claim for a bilateral knee disorder, remand is required for an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  At the Board hearing, the Veteran testified that he had a partially-uncontrolled landing in service that resulted in him being injured and losing consciousness.  The Veteran testified that his knees have hurt since that injury.  Service treatment records (STRs) indicate that he was seen for loss of consciousness and one or more replacement teeth.  The Veteran was afforded a VA examination for his knees in November 2009.  The examiner provided a negative nexus opinion, because there was no continuity of care post-service discharge.  But the examiner did not consider the Veteran's complaints of pain since that time or the relevant STRs.  The Board finds the examination inadequate and a new examination is required.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his or her representative.

2. Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

3. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his right and left knee, right and left shoulder, neck, and back disorders.  The entire claims file must be made available to and be reviewed by the examiner.  .  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.

First, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right and left knee disorders had onset in or are otherwise related to, active service.  The examiner must specifically address the following:  1) the Veteran's assertion of his parachute incident; 2) the Veteran's statements regarding knee pain since the parachute incident; 3) the STRs indicating dental treatment and the service discharge examination; 4) the Veteran's wife lay statement of record; 5) the June 2016 private nexus opinion; and 6) the 2009 VA knee examination.

Second, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right and left shoulder disorders had onset in or are otherwise related to, active service.  The examiner must specifically address the following:  1) the Veteran's assertion of his parachute incident; 2) the Veteran's statements regarding shoulder pain since the parachute incident; 3) the STRs indicating dental treatment and the service discharge examination; 4) the Veteran's wife lay statement of record; and the 5) the June 2016 private nexus opinion.

Third, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disorder had onset in or is otherwise related to, active service.  The examiner must specifically address the following:  1) the Veteran's assertion of his parachute incident; 2) the Veteran's statements regarding back pain since the parachute incident; 3) the STRs indicating dental treatment and the service discharge examination; 4) the Veteran's wife lay statement of record; and the 5) the June 2016 private nexus opinion.

Third, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neck disorder had onset in or is otherwise related to, active service.  The examiner must specifically address the following:  1) the Veteran's assertion of his parachute incident; 2) the Veteran's statements regarding back pain since the parachute incident; 3) the STRs indicating dental treatment and the service discharge examination; 4) the Veteran's wife lay statement of record; and the 5) the June 2016 private nexus opinion.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

